DAUKSCH, Judge,
dissenting.
I respectfully dissent.
Brittany suffered partial amputation and disfigurement of her hand when she unwittingly (she was two years old) stuck her hand into the spinning wheel of an exercise bicycle being operated by another child, age five. Appellees were in charge of earing for the children, were in control of the exercise bicycle and were aware of the danger posed by the bicycle in the presence of little children.
In my opinion the trial court erred in entering summary judgment against the child and her parents. There are serious questions of fact left unresolved and only a jury should rule on those disputed issues of material fact. It is reasonably foreseeable that a 5 year old child will climb upon a stationary bicycle and pedal it, if allowed to do so. It is also reasonably foreseeable that a two year old will be fascinated by a shiny spinning wheel and reach out to touch it. The caretakers of these children are alleged to have failed to act reasonably to prevent this accident and injuries. This case is hardly distinguishable from Springtree Properties, Inc. v. Hammond, 692 So.2d 164 (Fla.1997) as it relates to the issue regarding foreseeability. Brittany and her parents should not be denied their rightful recompense.
I would reverse the summary judgment.